   Case: 1:16-cv-08818 Document #: 151 Filed: 06/05/20 Page 1 of 3 PageID #:1178




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

DAVID KLEIN,

                     Plaintiff,
                                                             No. 16−cv−08818
       v.
                                                             Hon. Gary S. Feinerman
WEXFORD HEALTH SOURCE, INC., et al.,                         Mag. Judge Susan E. Cox

                     Defendants.


                                     JOINT STATUS REPORT

       In response to the Court’s Order of May 29, 2020 (R. 149), the parties jointly report as

follows concerning the status of this matter in advance of the telephonic status hearing scheduled

for June 10, 2020:

       A.      Remaining Work Prior to Trial

       As discussed with the Court at the most recent status conference in this case, Plaintiff

intends to file a motion for reconsideration of the Court’s decision concerning Defendants’

summary judgment. The parties agree and propose the following briefing schedule for Plaintiff’s

motion:

       July 10, 2020:             Plaintiff’s motion and supporting memorandum;

       August 10, 2020:           Defendants’ response memorandum;

       August 24, 2020:           Plaintiff’s reply memorandum.

       B.      Proposed Trial Dates

       In response to the Court’s directive to propose three possible dates in October –

December, 2020 for a trial setting in this matter, the parties have conferred regarding counsel’s

availability during that time period. Due to Defendants’ counsel’s current trial schedule,
   Case: 1:16-cv-08818 Document #: 151 Filed: 06/05/20 Page 2 of 3 PageID #:1179




availability during October to December is limited. The parties propose the date of December 14,

2020. In the alternative, the parties would request a brief telephone conference with the Court to

discuss trial scheduling.

       C.      Settlement Efforts

       The Plaintiff proposed a revised settlement demand that would fully resolve all remaining

claims, which Defendant has considered and rejected.              Defendant has not provided a

counterproposal for settlement, and is not interested in further settlement discussions at this time.




Dated: June 5, 2020                   Respectfully submitted,

                                      SCHIFF HARDIN LLP

                                      By: /s/ Jasmine Kayla Dela Luna ________
                                              Derek G. Barella
                                              Jasmine Kayla Dela Luna
                                              SCHIFF HARDIN LLP
                                              233 South Wacker Dr., Suite 7100
                                              Chicago, IL 60606
                                              (312) 258-5500
                                              dbarella@schiffhardin.com
                                              jdelaluna@schiffhardin.com
                                              Attorneys for Plaintiff

                                      CASSIDAY SCHADE LLP

                                      By: /s/ Ronald E. Neroda________________
                                              Matthew H. Weller
                                              Ronald E. Neroda
                                              CASSIDAY SCHADE LLP
                                              222 West Adams Street, Suite 2900
                                              Chicago, IL 60606-2903
                                              (312) 641-3100
                                              mweller@cassiday.com
                                              rneroda@cassiday.com
                                              Attorneys for Defendants



                                                  2
   Case: 1:16-cv-08818 Document #: 151 Filed: 06/05/20 Page 3 of 3 PageID #:1180




                               CERTIFICATE OF SERVICE

       I, Jasmine Kayla Dela Luna, do hereby certify that on June 5, 2020, I electronically filed

the foregoing document using the CMF/ECF system, which will cause an electronic copy to be

served on counsel of record.




                                            /s/ Jasmine Kayla Dela Luna____
                                            Jasmine Kayla Dela Luna




                                               3
